DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to the claims filed 07/01/2022 has been entered. Claims 1, 4-7 are pending. Claims 2-3 have been canceled. Amendments to the claims have overcome the 112 rejections previously set forth. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al., (JP 2006216411A cited on IDS dated 10/09/2017, see machine translation filed with office action dated 04/01/2022) hereinafter Takimoto.
Regarding Claim 1, Takimoto discloses a rectangular secondary cell (Takimoto [0010], Fig. 1A) comprising:
A casing “2” [0010] housing a wound positive and negative electrode assembly [0010] and having an opening portion, since the casing “2” is formed of main can “2” closed with header “7” [0010], Fig. 1A;
An external terminal “6” [0010], Fig. 1B, configured as a unitary body, since it is one piece; 
A lid plate “3” [0011], provided with the external terminal “6”, since the electrode terminal “6” is formed in the through hole formed in the metal plate [0011], which is electrically connected to the winding group (battery element) via conductive tab “13” [0011], and closing the opening portion of the cell casing “2” [0010], Fig. 1A; and
An insulating member “4A” [0011], reading on a gasket since it insulates the terminal and provides an airtight seal [0012], having a cylindrical portion (Annotated Fig. 1B) through which a shaft portion “6A” [0003] of the external terminal “6” is adapted to pass [0012], Annotated Fig. 1B, 

    PNG
    media_image1.png
    254
    460
    media_image1.png
    Greyscale

Takimoto Annotated Fig. 1B

    PNG
    media_image2.png
    215
    385
    media_image2.png
    Greyscale

Takimoto Annotated Fig. 1D
Takimoto further discloses wherein the gasket “4A” includes a flange portion radially extending outward from a base end of the cylindrical portion “4B”, Annotated Fig. 1D. While not shown in Fig. 1B, it is understood that this gasket with the interposed protrusions “4E” shown in Fig. 1D can be used in the arrangement with the terminal shown in Fig. 1B. Takimoto further discloses an interposed portion, ridge “4E” ([0012], see Annotated Fig. 1D, detail not shown in Fig. 1B), wherein in the gasket “4A”, the interposed portion “4E”, which extends radially outward from the cylindrical portion, since it located radially outward relative to the cylindrical portion, (Annotated Fig. 1D). Takimoto further discloses wherein the interposed portion “4E” is thicker than other parts of the gasket interposed between the lid and the lower surface of the external terminal “6”, Annotated Fig. 1D. Furthermore, Takimoto teaches wherein the interposed portion “4E” is put under pressure when the electrode terminals “6” are caulked (crimped, or swaged) and can thus maintain good airtightness [0012], and is not particularly limited as long as it is formed in a continuous annular shape [0013]. Takimoto does not explicitly show an example where the gasket includes an interposed portion interposed between the lid “3” and a lower surface of the external terminal “6” (Annotated Fig. 1B).
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the gasket of Takimoto to include the interposed portion on the bottom of the gasket as taught by Takimoto that is thicker than other parts of the gasket, and/or further optimize the dimensions of the interposed portion as taught by Takimoto, in order to further improve the seal by localizing pressure while maintaining a good airtight insulating seal between the battery terminal and the metal lid. 
Takimoto further discloses wherein the shaft portion is provided at a tip end portion “6A” [0003], of the external terminal “6” with a swaging portion, (Annotated Fig. 1B, swaging portion),
Wherein, in the gasket “4A”, an external shape of the interposed portion is smaller than an external shape of the lower surface of the external terminal “6”, since the interposed portion “4E” is only a small portion of the gasket “4A” (Annotated Fig. 1B, 1D), wherein the external terminal “6” includes a terminal head “6B” [0012] formed in a rectangular shape, Fig. 1A, “6”, and the shaft portion protruding in the cell can “2” and formed in a cylindrical shape “6A”, Fig. 1C [0003], and wherein, in the gasket, the external shape of the interposed portion “4E” about the through hole [0012] such that it has a similarity relationship with an external shape of the shaft portion “6A”,
Wherein a lower surface of the interposed portion “4E” is provided with an abutting surface (Annotated Fig. 1D) abutting on the lid “3”, when used in the arrangement shown in Fig. 1B, wherein the abutting surface is located at a partially thickened portion of the flange portion, since protrusion “4E” having the abutting surface protrudes and is thicker than the rest of the gasket “4A”, Annotated Fig. 1D,
Wherein the abutting surface of “4E” is coaxially arranged with the cylindrical portion “4B”, Annotated Fig. 1D, and abutting on the lid “3” since it comes in contact with the lid to form a good seal [0012], an external shape of the abutting surface is smaller than the external shape of the lower surface of the terminal head “6B”, see annotated Fig. 1B, 1D, abutting surface of “4E” is only a small portion is only a small portion of the gasket “4A” (Annotated Fig. 1B, 1D), and the external shape of the abutting surface corresponds to a cross-section of the shaft portion “6A”, since it is located about the through hole such that it corresponds to the shape of the shaft [0012], Fig. 1B, and
Wherein, in the gasket “4A”, a space between an upper surface of the flange portion and the abutting surface is in a compressed state in a thickness direction due to the swaging portion, since the interposed portion “4E” having the abutting surface is put under pressure when the electrode terminals “6” are caulked (crimped, or swaged) and can thus maintain good airtightness [0012]. 
Regarding Claim 4, Takimoto discloses all of the claim limitations as set forth above. Takimoto further discloses wherein the external shape of the interposed portion “4E” is arranged to be equally distant in a radial direction from the external shape of the shaft portion “6A” since it is arranged concentrically about an axis through the middle of the shaft portion “6A”, Annotated Fig. 1B.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al., (JP 2006216411A) as applied to claim 1 above, and further in view of Minamisaka (JP2008251213A cited on IDS dated 10/09/2017 see also machine translation) hereinafter Minamisaka.
Regarding Claim 5, Takimoto discloses all of the claim limitations as set forth above. Takimoto does not disclose wherein the interposed portion of the gasket is arranged on a recess provided in the lid. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1) Minamisaka teaches wherein the lid plate has a recess where the gasket is placed [0035], see e.g. Fig. 4, there is a depression between the lid plate “3” and the gasket “2”. Minamisaka teaches that a recess in the lid plate in which the gasket is placed can prevent rotating of the terminal thus improving sealing of the battery [0009]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a recess in the lid to accommodate the gasket of Takimoto, such that the interposed portion is arranged on a recess provided in the lid, in order to improve sealing performance. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1) Minamisaka teaches wherein the lid plate has a recess where the gasket is placed [0035], see e.g. Fig. 4, there is a depression between the lid plate “3” and the gasket “2”. Minamisaka teaches that a recess in the lid plate in which the gasket is placed can prevent rotating of the terminal thus improving sealing of the battery [0009].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a recess in the lid to accommodate the gasket of Takimoto, such that the interposed portion is arranged on a recess provided in the lid, in order to improve sealing performance.
Regarding Claim 6, Takimoto discloses all of the claim limitations as set forth above. Takimoto does not disclose wherein a surface of the lid opposed to the interposed portion is provided with a protrusion formed in an annular shape. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1), Minamisaka teaches a lid surface “3” opposite to the gasket “2” having a protrusion “3b” [0020] formed in an annular shape (Fig. 3b, see also Fig. 4). Minamisaka teaches wherein this arrangement, in combination with a projection on the gasket itself (such as the one of Takimoto) improves sealing performance between the electrode terminal and the gasket, and prevents leaking [0021].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the annular protrusion taught by Minamisaka to the lid of Takimoto opposite the interposed portion of the gasket in order to form a better seal between the gasket and the lid. 
Regarding Claim 7, Takimoto discloses all of the claim limitations as set forth above. Modified Takimoto (Minamisaka) teaches the lid having an annular protrusion to provide increased sealing, but does not specifically give an embodiment that comprises a plurality of protrusions. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the annular sealing protrusion on the lid of Modified Takimoto to include a plurality of sealing protrusions in order to further improve sealing. It has been held that “mere duplication of parts”, such as the annular protrusion, “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.05(VI)(B).

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. Amendments to the claims have overcome all 112 rejections previously set forth.
Applicant argues that claim 1 is amended to further define the structure of the rectangular secondary cell. Applicant argues that Takimoto does not teach or suggest the limitation “gasket having a cylindrical portion through which a shaft portion of the external terminal is adapted to pass and a flange portion radially extending outward from a base end of the cylindrical portion, the flange portion including an interposed portion interposed between the lid and a lower surface of the external terminal, wherein, in the gasket, the interposed portion, which extends radially outward from the cylindrical portion, is thicker than other parts of the gasket interposed between the lid and the lower surface of the external terminal” since the ridge “4E” of the gasket “4A” of Takimoto is spaced apart from the cylindrical portion “4B”, and as such does not extend radially outward from the cylindrical portion. Applicant suggests the instant structure that does not have this space provides a more secure seal compared to the one taught by Takimoto.
The Examiner respectfully disagrees, and submits that the exemplified illustrated structure of Takimoto Fig. 1D includes a space between the cylindrical portion “4B” and the interposed portion “4E”, however it still reads on the claimed limitation, since the interposed portion “4E” is located in a position that extends radially from the cylindrical portion. Even assuming the illustrated structure of Takimoto does not read on this limitation, the specific structure and dimensions of the sealing ridge “4E” is not particularly limited as long as it forms a continuous annulus surrounding the cylindrical portion in order to form a good seal and the dimensions can be optimized to improve sealing by include an annulus that does not have a space between the cylindrical portion like the illustrated instant Fig. 6A.
Applicant argues that dependent claims are allowable by way of dependency.
This argument in view of the rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722